Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Following prior arts are considered pertinent to applicant's disclosure.
US 20190293929 A1 (hereinafter Rumala)
US 20030052169 A1 (hereinafter Tsikos)
US 20180275322 A1 (describes SPP with reflector for receiver, para 3, 17)
US 20170068097 A1 (SPP with mirror, para 48, 81)
US 20180372853 A1 (360 view {para 33}, detector on the curved focal surface of the receiver {para 38})

Allowable Subject Matter, Claim Objection
Claims 1-15 are allowed 
Claims 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


Response to Remarks/Arguments

Double patenting rejection has been withdrawn in view of approved terminal disclaimer.
With respect to prior art rejections claim 16-19, applicant provided statement to invoke Prior Art Exception under 35 U.S.C. 102(b)(2)(C) common ownership. The statement is provided with Arguments/Remarks.   The statement is in improper form. Applicant is advised to follow the MPEP guidelines (such as MPEP 717.02(a)) to properly invoke 35 U.S.C. 102(b)(2)(C) common ownership.

Please note the following:

“In order to invoke common ownership to except a disclosure as prior art, the applicant (or the patent owner) must provide a statement that the disclosure of the subject matter on which the rejection is based and the claimed invention were owned by the same person or subject to an obligation of assignment to the same person not later than the effective filing date of the claimed invention. The statement should either be on or begin on a separate sheet and must not be directed to other matters (37 CFR 1.4(c) ). The statement must be signed in accordance with 37 CFR 1.33(b).” [MPEP 717.02(a)]

Therefore claims 16-19 remains rejected.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rumala in view of Tsikos.

Regarding Claim 16. Rumala teaches a light detection and ranging (LIDAR) system [(para 18)]  comprising:		 a transmitter sub-system including a tunable laser beam source that generates a laser beam, a spiral phase plate resonator (SPPR) device responsive to the laser beam and providing an output beam, and a mirror receiving the output beam and directing the output beam into a desired field-of-view (FOV) [(para 19, 21)] :		 a receiver sub-system responsive to a reflected beam that is reflected off of an object that receives the output beam from the mirror, said receiver sub-system including a plurality of detector modules each including a receiver detector and being arranged [(para 23 )] :		 and a signal processor sub-system that controls the exchange of information among and between signals generated by the transmitter sub-system and the receiver sub-system for beam timing and synchronization purposes, said signal processor sub-system causing a frequency of the laser beam generated by the laser beam source to change the angle orientation of the output beam and scan the output beam in a 360° FOV. [(para 27; changing frequency associated with heading of 0 to 360 degree)] 


Rumala does not explicitly show the detectors are arranged in column on cylindrical housing.
However cylindrical housing would be a logical extrapolation of Rumala housing. Because Rumala the detectors are arranged around in octagonal fashion (Fig.6, Fig.2 detectors 190-197) around and the housing is housing a cylindrical device 170, 165 .

Additionally, in the same/related field of endeavor, Tsikos teaches detectors arranged in columns [(para 1672)] 

Therefore, in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because both of the prior art are describing LIDAR device and incorporating detector configuration into another would still work predictably without losing the respective function.

Rumala additionally teaches with respect to claim 17. The LIDAR system according to claim 16 wherein the transmitter sub-system further includes a modulator that modulates an intensity of the laser beam [(para 23)] .

Rumala additionally teaches with respect to claim 18. The LIDAR system according to claim 17 wherein the modulator is an acousto-optic modulator (AOM) or a Mach-Zhender modulator [(Rumala teaches modulation {para 22-23} and acousto-optic device are well-known in the art for modulation or modifying laser light {para 21} )] .

Rumala additionally teaches with respect to claim 19. The LIDAR system according to claim 16 wherein the tunable laser beam source frequency modulates the laser beam. [(para 21-23)] 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2486